Citation Nr: 1203750	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung cancer, to include as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1953 to October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying the claim currently on appeal.  This claim was previously remanded by the Board in June 2010 for additional evidentiary development.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's lung cancer did not manifest during, or as a result of, active military service, to include as a result of exposure to ionizing radiation.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for lung cancer, to include as secondary to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in February 2005 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned), because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, copies of private treatment records have been incorporated into the Veteran's claims file.  His claim has also been forwarded to the Director of Radiation and Physical Exposures and the Director of Compensation and Pension Service for dose estimates and opinions.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its June 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained an estimation of the Veteran's ionizing radiation dosage and later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Analysis

The Veteran contends that he is entitled to service connection for lung cancer as a result of exposure to ionizing radiation during active military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's lung cancer did not manifest during, or as a result of, active military service, to include as due to exposure to ionizing radiation.  As such, service connection is not warranted.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311 (2011), service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Regarding the first approach noted above, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the Veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met.  38 C.F.R. § 3.309(d)(3)(ii).  

The evidence of record demonstrates that the Veteran does not qualify as a "radiation-exposed veteran," as he did not participate in a radiation-risk activity as defined at 38 C.F.R. § 3.309(d).  The record reflects that the Veteran participated in the Special Weapons Unit, Atlantic Fleet (SWUlant), from March 1954 to October 1955.  The Veteran has indicated that while on duty with SWUlant, he worked on operations involving nuclear weapons with no protection.  However, the mere fact that the Veteran may have been exposed to radiation does not demonstrate that he qualifies as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3)(i).  This designation requires participation in a "radiation-risk activity," which as discussed in the previous paragraph, is very limited in its scope.  See 38 C.F.R. § 3.309(d)(3)(ii).  

Since the Veteran does not qualify as a "radiation-exposed veteran," the Board must determine if compensation is warranted under the second Rucker method - "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure.  

The Board concedes that lung cancer is indeed one of the radiogenic diseases listed at 38 C.F.R. § 3.311(b)(2).  A "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2) (italics added).  The provisions of 38 C.F.R. § 3.311, however, do not create a presumption of service connection.  Rather, they provide special procedures for evidentiary development and adjudication of a claim based on a radiogenic disease.  Implicit in the regulation is the requirement for evidence of a medical nexus between the exposure to the ionizing radiation and the current disability.  In this regard, the requirements of 38 C.F.R. § 3.311 were followed by obtaining dose estimates from the Director of Radiation and Physical Exposures in 2011.  The Veteran's dose estimate was deemed to be 34 rem (whole body radiation dose due to photons), based on the Veteran's assertion that he spent 24 months in SWUlant.  It was noted that this was an "extremely conservative" estimate and was probably 10 times the amount of radiation that the Veteran was actually exposed to.  

A computer program, known as the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was then used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's lung cancer.  The program calculated a 99th percentile value for the probability of causation of 25.86 percent for lung cancer being due to ionizing radiation.  It was noted that these values were specific to a former smoker.  Based on these results, the Director noted that it was their opinion that it was unlikely that the Veteran's lung cancer could be attributed to ionizing radiation exposure while in military service.  

In addition, based on a review of the above results and the remaining evidence of record, the Director of Compensation and Pension Service opined that there was no reasonable possibility that the Veteran's lung cancer could be attributed to occupational exposure to ionizing radiation during military service.  Therefore, the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a radiogenic disease under 38 C.F.R. § 3.311(b)(2), as it has been determined that there is a less than 50 percent chance that the Veteran's lung cancer is a result of exposure to ionizing radiation.  

The Board recognizes that the record contains a statement from the Veteran's private physician dated February 2005, in which it was noted that exposure to significant amounts of radiation was indeed a risk factor for developing lung cancer.  However, while the Board has considered this statement, it fails to demonstrate that service connection is warranted in this case.  The Board is not disputing that radiation is indeed a "risk factor."  In fact, 38 C.F.R. § 3.311(b)(2) specifically indicates that lung cancer may be caused by radiation.  NIOSH also revealed that there was only a 25.86 percent chance that the Veteran's lung cancer was related to military service.  Mere possibility is insufficient to warrant service connection.  Bostain v. West, 11 Vet. App. 124 (1998).  Based on the NIOSH results, it was determined that it was unlikely that the Veteran's lung cancer was related to military service.  As such, the February 2005 statement noting that radiation is a risk factor for cancer does not demonstrate entitlement to service connection, as this fact was already established by VA regulation.  

The third method upon which service connection may be granted is if the evidence demonstrates that the disease arose as a direct result of military service.  While the record contains evidence of in-service radiation and of a current disability, there is no competent evidence of a nexus between these two factors.  In-service treatment records fail to reflect any treatment for lung cancer or any disorder or symptomatology of the lungs.  The Veteran was subsequently diagnosed with lung cancer in January 2005, which is nearly 50 years after the Veteran's separation from active duty.  According to a January 2005 evaluation, the Veteran smoked until 20 years earlier and he worked very closely in nuclear weapons in the early to mid 1950s.  Follow-up treatment records reveal no current evidence of lung cancer.  

None of the post-service medical records provided by the Veteran indicate that it is at least as likely as not that the Veteran's lung cancer manifested as a result of military service, to include exposure to radiation.  In fact, the only competent opinion of record is from the Director of Radiation and Physical Exposures, finding that it was unlikely that the Veteran's lung cancer could be attributed to military service.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's lung cancer did not manifest during, or as a result of, active military service.  

The Board recognizes that the Veteran believes his lung cancer manifested as a result of in-service radiation exposure.  In his May 2010 hearing, the Veteran provided testimony about his service with SWUlant, including working with nuclear weapons.  The Veteran also testified to having no protection while working in close proximity to these weapons.  Finally, the Veteran argued that proper records were not kept in the infancy of the nuclear program.  While the Board has considered this testimony, it fails to demonstrate an etiological relationship between the Veteran's cancer and his in-service exposure to radiation.  The fact that the Veteran served with SWUlant and was exposed to radiation is not in dispute.  Nonetheless, taking into consideration the statements provided by the Veteran in support of his claim, the Director of Radiation and Physical Exposures still estimated the Veteran's overall exposure level to be low enough to make it unlikely that the Veteran's cancer manifested as a result of in-service radiation exposure.  The record contains no competent evidence to dispute this finding.  

The Veteran also submitted a formula expressing the half life of nuclear decay.  However, this is not relevant to the Veteran's claim.  The Director of Radiation and Physical Exposures did not suggest that the length of time since exposure was a relevant factor in her final conclusion.  In fact, she specifically noted the Veteran's calculations regarding the rate of nuclear decay.  Nonetheless, even when considering this information, it was still her opinion that it was unlikely that the Veteran's lung cancer was due to radiation exposure.  

Finally, the Board notes that the Veteran argued in a December 2011 statement that under 38 C.F.R. § 3.311(a)(d), service connection for lung cancer was warranted if there was evidence of any exposure to ionizing radiation.  However, the Veteran's assertions are incorrect.  VA must also submit the claim for review by the Under Secretary for Benefits.  That was done in this case, and according to a January 2011 decision, there was no reasonable possibility that the Veteran's lung cancer could be attributed to his occupational exposure to ionizing radiation.  The mere fact that the Veteran suffers from a disease that can be triggered by ionizing radiation does not demonstrate that his disease specifically was in fact caused by ionizing radiation exposure.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for lung cancer due to exposure to ionizing radiation must be denied.









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for lung cancer, to include as secondary to exposure to ionizing radiation, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


